Citation Nr: 0011827	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange or other 
herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant; spouse


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 24 years, 
including from October 1952 to April 1957 and from June 1959 
to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for peripheral 
neuropathy, secondary to exposure to Agent Orange or other 
herbicides.

The Board notes that the veteran, in his December 1998 
Substantive Appeal, requested a hearing before a member of 
the Board at the RO (Travel Board hearing).  In February 
1999, he requested a Board video conference hearing in lieu 
of the Travel Board hearing.  Most recently, a Report of 
Contact, VA Form 119, indicates that the veteran was not able 
to attend any Board hearing and that, thus, his appeal should 
be sent to the Board for appellate review.


FINDINGS OF FACT

1.  The claims file contains no competent evidence indicating 
a relationship, or nexus, between the veteran's current 
peripheral neuropathy and service, including inservice 
exposure to Agent Orange or other herbicides.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange or other herbicides, is plausible.



CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
entitlement to service connection for peripheral neuropathy, 
to include as secondary to exposure to Agent Orange or other 
herbicides.  38 U.S.C.A. § 5107(a)  (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Regulatory Background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304  (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d)  (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d)  
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required to satisfy the second element.  Grottveit v. Brown,  
5 Vet. App. 91, 92-93  (1993).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records indicate that the veteran entered 
service with no neurologic or lower extremity defects noted 
on his entrance medical examination report, dated in October 
1952.  Subsequent service medical examination reports 
indicate that neurologic and lower extremity status was 
normal.  The veteran's September 1976 separation medical 
examination report also notes no neurologic or lower 
extremity problems.

An April 1995 Air Force clinic note shows that the veteran 
complained of a loss of "sure-footedness" of 4 years' 
duration.  Assessment was peripheral neuropathy of unknown 
etiology.

An April 1995 private neurologic consultation record 
indicates, after objective examination, that the veteran had 
ataxia which seemed more cerebellar than anything.  A follow-
up record from June 1996 reflects that his balance had 
worsened.

An October 1996 VA peripheral nerves examination report 
indicates that the veteran developed a loss of balance 
approximately 5 years prior.  He alleged that a private 
physician diagnosed peripheral neuropathy and blamed it on 
Agent Orange exposure.  History reported by the veteran 
reflected that he flew aircraft in Vietnam shipping Agent 
Orange.  Physical examination revealed definite decrease in 
vibratory sensation and slight decrease in sensory perception 
in the lower extremities.  Diagnoses included cerebellar 
cortical atrophy or degeneration and peripheral neuropathy, 
secondary to cerebellar degeneration and secondary to 
degenerative arthritis of the lumbar spine with sciatica.

Private neurologic follow-up records from October 1997 and 
February 1998 reflect the veteran's balance and coordination 
problems had worsened.  After physical examination, 
diagnostic impression was chronic ataxia, with Parkinson's 
features.

A March 1998 Internet article from AEGIS provides information 
on several types of peripheral neuropathy.

The veteran and spouse testified at a personal hearing at the 
RO in March 1998.  During the hearing, he stated that he 
currently had peripheral neuropathy and that it first 
manifested itself in 1990.  He had no symptoms prior to 1990.  
He stated that a doctor told him that it might possibly be 
related to herbicide exposure in service.  He did not recall 
the name of that doctor.

A May 1998 private physician's letter from the veteran's 
neurologist states that he had progressively worsening 
neurologic disease with chronic ataxia, with suggestive 
Parkinson's features.  It states that he previously had 
evidence of peripheral polyneuropathy and that these features 
were still playing a significant role in his disability.

III.  Analysis

a.  Direct service connection

The foundation of entitlement to VA disability compensation 
benefits is that claimants have a current "disability," 
either due to disease or injury.  38 U.S.C.A. § 1110  (West 
1991); 38 C.F.R. § 3.303  (1999); Caluza, 7 Vet. App. at 506.   
It is not enough that an injury or disease have occurred in 
service.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citing 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992)).

Here, the Board finds sufficient evidence that the veteran 
currently has peripheral neuropathy.  Recent VA and private 
medical records provide diagnostic impressions of peripheral 
neuropathy.  Therefore, the Board finds that the first 
element of a well grounded claim has been met.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

In light of the above, the determinative issue is whether the 
claims file contains competent evidence that current 
peripheral neuropathy was incurred in or is related to 
service, including to exposure to Agent Orange or other 
herbicides.  Id.  Here, there is no such evidence.  Service 
medical records contain numerous medical examination reports, 
including the veteran's separation medical report; however, 
none reveal any complaints of, treatment for, or diagnosis of 
peripheral neuropathy.  Even the veteran indicated that he 
first had symptoms of peripheral neuropathy beginning in 
1990.  The medical evidence first shows a diagnosis of 
peripheral neuropathy in 1995.  Moreover, the Board finds no 
medical opinion or similar evidence indicating that the 
current peripheral neuropathy is somehow related to service.

The veteran asserts that his peripheral neuropathy is related 
to service, believing that it was caused by Agent Orange 
exposure during that time.  However, this is not competent 
evidence for purposes of well-grounding his claim.  A 
competent medical opinion as to the etiology of a disease 
must be made by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492  (1992) (holding that an appellant 
cannot meet the burden imposed by 38 U.S.C.A. §  5107(a) as 
to a relationship between his disability and service because 
lay persons are not competent to offer medical opinions).  
Similarly, although the 1996 VA examination report states, as 
medical history, that he was told by a doctor that his 
peripheral neuropathy was related to service, that is mere 
medical history provided by the veteran and, thus, is also 
not competent evidence for purposes of a well grounded claim.  
See LeShore v. Brown, 8 Vet. App. 406, 409  (1995)  
("Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute 'competent medical 
evidence' satisfying the Grottveit[ v. Brown, 5 Vet. App. 91 
(1993)] requirement" as to determination of well-
groundedness, "and a bare transcription of a lay history is 
not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional.").

After review of the claims file, the Board finds no piece of 
evidence, other than the above-mentioned lay assertions by 
the veteran, suggesting that his current peripheral 
neuropathy is related to service, including to any alleged 
exposure to Agent Orange or other herbicides.  In fact, the 
medical records, both VA and private, indicate that his 
current disability not related to service, but is related to 
cerebellar degeneration, possibly Parkinson's Disease.

From the above, on a direct basis, the Board finds 
insufficient evidence of a well grounded claim.  There is no 
evidence relating the current peripheral neuropathy to 
service.

b.  Presumptive service connection

The veteran has also argued that entitlement to service 
connection for peripheral neuropathy should be granted on a 
presumptive basis.

The Board recognizes that, for veterans who served in the 
Republic of Vietnam during the Vietnam era and who have one 
of the diseases listed in 38 C.F.R. § 3.309(e), the law 
provides a presumption that the veteran was exposed during 
such service to an herbicide agent (e.g. Agent Orange) and a 
presumption of service connection for any listed diseases, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)  (1999).  The 
presumptive diseases are:  chloracne or other acneform 
diseases consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  Acute and subacute peripheral 
neuropathy is defined by law as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset."  38 C.F.R. § 3.309(e), Note 2  (1999).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the VA 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 FR 341 
(1994).

From the above, it is clear that presumptive service 
connection for the veteran's peripheral neuropathy is not 
available.  Although the veteran meets the requirement of 
having served in Vietnam during the Vietnam era, he does not 
have any of the presumptive diseases.  His peripheral 
neuropathy is not, by definition, acute or subacute.  
Therefore, it is not a presumptive disease under 38 C.F.R. 
§ 3.309(e).  Even if it was, symptoms of the peripheral 
neuropathy would have had to become manifest to a compensable 
degree within 1 year after separation from service.  
38 C.F.R. § 3.307(a)(6)(ii)  (1999).  Here, his symptoms, by 
his own admission, first became manifest in 1990, 
approximately 14 years after service.

IV.  Conclusion

In light of the above, the Board must deny the veteran's 
claim as not well grounded.  While the veteran currently has 
peripheral neuropathy, no evidence relates this conditions to 
service, including to exposure to Agent Orange or other 
herbicides, and the regulations governing presumptive service 
connection are not applicable.  As such, his claim is not 
well grounded.  38 U.S.C.A. § 5107(a)  (West 1991); 38 C.F.R. 
§ 3.303  (1999); Epps, 126 F.3d at 1468; Caluza, 7 Vet. 
App. at 506.  Therefore, the Board cannot decide it on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

	
ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to exposure to Agent 
Orange or other herbicides, is denied as not well grounded.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

